Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-12 are presented for examination.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Champagne (US20160062753), in view of Allen (US 20170039188), further in view of Padmanabhan (US 20190236559).

Regarding Claim 1, Champagne (US20160062753) teaches
A method of converting a logic written in a software code [that represents a smart contract] into text in a specific context, comprising: 
converting the software code to a structured format that represents the logic described in each function of said software code as a tree of elements (Claim 1, A method for transforming first code instructions in a first programming language into second code instructions in a second programming language, characterized in that it comprises performing at a processing unit (11) steps of: (a) parsing the first code instructions according to semantic rules of the first programming language so as to generate an abstract syntax tree of the first code instructions), 
and mapping the tree of elements of the structured format into corresponding counterparts in [a target human language] (Claim 1, (b) mapping the abstract syntax tree into an architectural model of the first code in accordance with the Knowledge Description Meta-Model, so as to retrieve a macro-structure of the architecture of the first code … (e) transforming the tagged architectural model into a software modelling language independent from the first and second programming languages; (f) generating the second code instructions in the second language from the software modelling language)

Champagne did not specifically teach
a target human language
a software code that represents a smart contract
for generating a verbose translation of the structured format that simplifies the logic written as the software code to the target human language in the specific context

However, Allen (US 20170039188) teaches
translations of the computer code into natural language descriptions of the computer code) Examiner comments: the translation of computer code into natural human language can be interpreted to human language
for generating a verbose translation of the structured format that simplifies the logic written as the software code to the target human language in the specific context (Paragraph 0017, This additional content may comprise information identifying computer code constructs used in the embedded computer code segment, translations of the computer code into pseudo -code, translations of the computer code into natural language descriptions of the computer code, other code narration elements, or the like).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Champagne’s teaching to Allen’s  in order to process natural language content in a data processing system by generating code segment annotations for a computer code in response to determining that a segment contains computer code by a data processing system, where the code segment annotations provide a natural language description of functionality of the computer code in the segment (Allen [Summary]).

Champagne and Allen did not specifically teach
a software code that represents a smart contract.

However, Padmanabhan teaches
translating each of the smart contract blocks into a native programming language to form a smart contract to execute via the blockchain).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Champagne and Allen’s teaching to Padmanabhan’s in order to implement smart flow contracts in cloud based computing environment using distributed ledger technologies by receiving input from the user device indicating set of smart contract blocks. Each of the smart contract blocks are translated into a native programming language to form a smart contract to execute via the blockchain (Padmanabhan [Summary]).


Regarding Claim 2, Champagne, Allen and Padmanabhan teach 
A method according to claim 1.

Champagne did not specifically teach
further comprising applying refinement technique to increase a readability of the verbose translation.

However, Allen teaches 
The illustrative embodiments provide mechanisms that analyze electronic document data structures (hereafter referred to herein as “electronic documents” or simply “documents”) and identify embedded computer code based on recognizable terms, phrases, and/or metadata that is indicative of a portion of computer code. The identification is further refined and classified using context clues from surrounding natural language text of the documents which may reference the embedded computer code). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Champagne’s teaching to Allen’s  in order to process natural language content in a data processing system by generating code segment annotations for a computer code in response to determining that a segment contains computer code by a data processing system, where the code segment annotations provide a natural language description of functionality of the computer code in the segment (Allen [Summary]).

Regarding Claim 3, Champagne, Allen and Padmanabhan teach
A method according to claim 1, wherein the structured format is an Abstract Syntax Tree (AST) structure (Champagne [Claim 1,  parsing the first code instructions according to semantic rules of the first programming language so as to generate an abstract syntax tree of the first code instructions]).

Regarding Claim 9, Champagne, Allen and Padmanabhan teach
A method according to claim 1.

Champagne, and Allen did not teach
wherein the logic written in the software code represents the smart contract of a distributed ledger system.

However, Padmanabhan (US 20190236559) teaches 
wherein the logic written in the software code represents the smart contract of a distributed ledger system (Claim 1, translating each of the smart contract blocks into a native programming language to form a smart contract to execute via the blockchain).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Champagne and Allen’s teaching to Padmanabhan’s in order to implement smart flow contracts in cloud based computing environment using distributed ledger technologies by receiving input from the user device indicating set of smart contract blocks. Each of the smart contract blocks are translated into a native programming language to form a smart contract to execute via the blockchain (Padmanabhan [Summary]).

Regarding Claim 10, Champagne, Allen and Padmanabhan teach
mapping the abstract syntax tree into an architectural model of the first code in accordance with the Knowledge Description Meta-Model, so as to retrieve a macro-structure of the architecture of the first code; Claim 8, herein said software modelling language is UML2]).

Regarding Claim 11, Champagne (US20160062753) teaches
A system, comprising: a) at least one processor; and b) a memory comprising computer-readable instructions which when executed by the at least one processor causes the processor to execute a translation process, wherein the translation process: 
i. converts logic written in a software code [that represents a smart contract] to a structured format that represents the logic described in each function of said software code as a tree of elements (Claim 1, A method for transforming first code instructions in a first programming language into second code instructions in a second programming language, characterized in that it comprises performing at a processing unit (11) steps of: (a) parsing the first code instructions according to semantic rules of the first programming language so as to generate an abstract syntax tree of the first code instructions); 
and ii. maps the tree of elements of the structured format into corresponding counterparts in [a target human language] (Claim 1, (b) mapping the abstract syntax tree into an architectural model of the first code in accordance with the Knowledge Description Meta-Model, so as to retrieve a macro-structure of the architecture of the first code … (e) transforming the tagged architectural model into a software modelling language independent from the first and second programming languages; (f) generating the second code instructions in the second language from the software modelling language).

Champagne did not specifically teach
a software code that represents a smart contract
a target human language
for generating a verbose translation of the structured format.

However, Allen (US 20170039188) teaches
a target human language (translations of the computer code into natural language descriptions of the computer code) Examiner comments: the translation of computer code into natural human language can be interpreted to human language
for generating a verbose translation of the structured format (Paragraph 0017, This additional content may comprise information identifying computer code constructs used in the embedded computer code segment, translations of the computer code into pseudo -code, translations of the computer code into natural language descriptions of the computer code, other code narration elements, or the like).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Champagne’s teaching to Allen’s  in order to process natural language content in a data processing system by generating code segment annotations for a computer code in response to determining that a segment contains 

Champagne and Allen did not specifically teach
a software code that represents a smart contract

However, Padmanabhan teaches
a software code that represents a smart contract (Claim 1, translating each of the smart contract blocks into a native programming language to form a smart contract to execute via the blockchain).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Champagne and Allen’s teaching to Padmanabhan’s in order to implement smart flow contracts in cloud based computing environment using distributed ledger technologies by receiving input from the user device indicating set of smart contract blocks. Each of the smart contract blocks are translated into a native programming language to form a smart contract to execute via the blockchain (Padmanabhan [Summary]).


Regarding Claim 12, Champagne, Allen and Padmanabhan teach
See rejection of Claim 1).


Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Champagne (US20160062753), in view of Allen (US 20170039188) and Padmanabhan (US 20190236559), further in view of Tonkin (US 20090064091).

Regarding Claim 4, Champagne, Allen and Padmanabhan teach
A method according to claim 2.

Champagne, Allen and Padmanabhan did not teach
wherein the refinement technique is selected from a group comprising of: pattern matching, reordering, in-lining, flattening, or any combination thereof.

However, Tonkin (US 20090064091) teaches 
wherein the refinement technique is selected from a group comprising of: pattern matching, reordering, in-lining, flattening, or any combination thereof (Paragraph 0083, The restructuring processes may include one or more of the following: a process to identify loops and restructure to the desired loop architecture; a process to identify particular executable statement and restructure to more sophisticated architecture; a process to identify GOTO statements in the abstract syntax tree and restructure tree to remove them; a process to identify duplicated sets of nodes in the tree and restructure to create the set of nodes as a function or procedure; a process to identify the scope of one or more variables; a process to identify a particular set of nodes in the abstract syntax tree and rearrange the structure of those nodes; a process to identify a particular set of nodes in the abstract syntax tree and replace the nodes, such as with a function call; a process to change the data structure into third normal form; a process to walk the tree to identify interfaces; and a process to walk the tree and analyse the use of a variable to refine the variable type).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Champagne, Allen and Padmanabhan’s teaching to Tonkin’s in order to provide transformation of executable code from one programming language to another by identifying executable segments of a received executable code, assigning a node which is one of the set of predetermined node types, defining a unique generic executable operation of the programming languages and the code assigned with the executable segments is linked to create the tree (Tonkin [Summary]).

Regarding Claim 5, Champagne, Allen, Padmanabhan and Tonkin teach
A method according to claim 4, wherein the pattern matching comprising converting a pattern into a higher-level translation that matches the pattern (Champagne [Claim 1, (c) analysing the architectural model so as to identify for at least one element of the architectural model a design pattern matching said element of the architectural model, each design pattern being representative of an elementary software function of the first code instructions, elements of the architectural model which do not match any design pattern being ignored;(d) enriching the architectural model with semantic tags associated with the design patterns identified for elements of the architectural model according to pattern matching rules]).

Regarding Claim 6, Champagne, Allen, Padmanabhan and Tonkin teach
A method according to claim 4.

Champagne, Allen and Padmanabhan did not teach
wherein the reordering comprising changing an order of elements of the structure format.

However, Tonkin (US 20090064091) teaches 
wherein the reordering comprising changing an order of elements of the structure format (Paragraph 0083, a process to identify a particular set of nodes in the abstract syntax tree and rearrange the structure of those nodes).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Champagne, Allen and Padmanabhan’s teaching to Tonkin’s in order to provide transformation of executable code from one programming language to another by identifying executable segments of a received .


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Champagne (US20160062753), in view of Allen (US 20170039188), Padmanabhan (US 20190236559), and Tonkin (US 20090064091) further in view of Nuss (US 20040225999).

Regarding Claim 7, Champagne, Allen, Padmanabhan and Tonkin teach
A method according to claim 4.

Champagne, Allen, Padmanabhan and Tonkin did not teach
wherein the in-lining comprising bringing information to where it is used, thereby including a declaration of a function near where it is called.

However, Nuss (US 20040225999) teaches 
wherein the in-lining comprising bringing information to where it is used, thereby including a declaration of a function near where it is called (Paragraph 0131, To make it easy for programmers to create streams, the grammar includes a special literal syntax for constructing a Stream inline—to embed the characters of the stream inside . The examples throughout this document use this literal syntax, and embed example streams into the example source in-line, which helps to make the examples very readable).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Champagne, Allen, Padmanabhan and Tonkin’s teaching to Nuss’ in order to buildregular expressions for searching, recognizing, and tokenizing text by allowing composition of regular expressions through the standard C/C++ operators i.e. using C/C++ precedence and associativity, thus appealing to a huge audience of programmers already familiar with that style of grammar.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Champagne (US20160062753), in view of Allen (US 20170039188), Padmanabhan (US 20190236559), and Tonkin (US 20090064091) further in view of Zawawy (US 20090083723).

Regarding Claim 8, Champagne, Allen, Padmanabhan and Tonkin teach
A method according to claim 4.

Champagne, Allen, Padmanabhan and Tonkin did not teach
wherein the flattening comprising taking code that is split into several components that use inheritance and converting them to single component by flattening the hierarchy.

However, Zawawy (US 20090083723) teaches 
The present invention provides a method and system for flattening hierarchically structured flows using a breadth-first approach. At each level of hierarchy of a hierarchically structured source flow, complex nodes are flattened by one level across the entire breadth of the flow).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Champagne, Allen, Padmanabhan and Tonkin’s teaching to Zawary’s in order to provide more efficient process or flattening hierarchically structured flows with significant breadth by identifying primitive node at a current top level of hierarchy in source flow, the software re-establishes connections between any nodes and sub- flows added to target flow, and maintains node terminal connections such that any data flowing through target flow is processed through source flow (Zawawy [Summary]).


Response to Arguments
Applicant’s arguments with respect to claims 1-12 have been considered but are moot because the arguments do not apply to the previous cited sections of the references used in the previous office action. The current office action is now citing additional paragraphs to address the newly added claimed limitations.

Applicant argues that there is no motivation of combining Champagne method with Allen to obtain the method of the presently claimed invention.
Examiner respectfully disagrees. Champagne is related to transforming first code instructions in a first programming language into second code instructions in a second programming language (Champagne [abstract]). Allen disclose translations of the computer code into natural language descriptions of the computer code (Allen [0017]). Therefore It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Champagne’s teaching to Allen’s  in order to process natural language content in a data processing system by generating code segment annotations for a computer code in response to determining that a segment contains computer code by a data processing system, where the code segment annotations provide a natural language description of functionality of the computer code in the segment (Allen [Summary]).
	

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SOLTANZADEH whose telephone number is (571)272-3451.  The examiner can normally be reached on M-F, 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMIR SOLTANZADEH/Examiner, Art Unit 2191                                                                                                                                                                                                        /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191